     Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00541-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00544-ADA
DEVELOPMENT,                      §
          Plaintiff,              §
                                  §
v.                                §
                                  §
HUAWEI TECHNOLOGIES USA           §
INC. ET AL.,                      §
             Defendants.          §

           PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF
          Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 2 of 15




                                             TABLE OF CONTENTS

I.   U.S. Patent No. 8,429,480 (Case No. 6:20-cv-00544-ADA)................................................. 1

     1.   “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11-19) .......................1

     2.   “the resources are persistently allocated . . . for transmitting the new uplink
          packet transmission” (claim 2)..........................................................................................3

II. U.S. Patent No. 9,084,199 (Case No. 6:20-cv-00541-ADA)................................................. 4

     1.   “associated with a quality of the received CQI” (claims 1 and 9)
          “. . . the received channel quality indicator (CQI)” (claim 15) .........................................4

     2.   “dynamically adjust a CQI channel configuration based on the comparison” ..................5

     3.   “generated by filtering frame based quality metrics over a plurality of frames”
          “. . . filtering frame based quality metrics over a period of more than one frame” ..........7

     4.   Sole disputed “means for” term ........................................................................................8




                                                               i
            Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 3 of 15




                                                TABLE OF AUTHORITIES

Cases

Chef America, Inc. v. Lamb-Weston, Inc.,
  358 F.3d 1371 (Fed. Cir. 2004) ................................................................................................... 5

Cisco Sys., Inc. v. TQ Delta, LLC,
  928 F.3d 1359 (Fed. Cir. 2019) ................................................................................................... 6

Cont’l Circuits LLC v. Intel Corp.,
  915 F.3d 788 (Fed. Cir.) .............................................................................................................. 5

Creo Products, Inc. v. Presstek, Inc.,
  305 F.3d 1337 (Fed. Cir. 2002) ................................................................................................... 9

Dayco Prods., Inc. v. Total Containment, Inc.,
 258 F.3d 1317 (Fed. Cir. 2001) ................................................................................................... 5

Northrup Grumman Corp. v. Intel Corp.,
  112 F.3d 1146 (Fed. Cit. 1997) ................................................................................................... 8

Tech. Properties Ltd. LLC v. Huawei Techs. Co.,
  849 F.3d 1349 (Fed. Cir. 2017) ................................................................................................... 7

Rules

37 CFR § 41.37(c)(iii)..................................................................................................................... 6




                                                                     ii
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 4 of 15




I.     U.S. Patent No. 8,429,480 (Case No. 6:20-cv-00544-ADA)
       1. “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11-19)
       Huawei fails to explain why it should not be judicially estopped from advancing the

position here that “a HARQ process [is] defined in the ’480 patent and 3GPP Standards.” Dkt. 46,

2. Huawei unequivocally conceded just the opposite in a parallel proceeding before the USPTO.

Dkt. 44, 4 (quoting Dkt. 44-2, 10). Huawei cannot reasonably advance a claim construction here

that it represented to the USPTO that “no party” has taken in litigation. Id.

       Huawei further undermines its position here by attempting to defend its contrary position

before the USPTO. Huawei argues it correctly asserted that no construction is required in the

parallel IPR proceeding because Huawei identified allegedly invalidating references that disclose

the same “HARQ process” term verbatim. Dkt. 46, 5. Without conceding that either validity or

infringement positions bear on claim construction, WSOU submits that it likewise has identified

multiple instances in its infringement contentions where Huawei’s documentation expressly

invokes the same “HARQ process” term. Under Huawei’s own reasoning, if no construction is

required in the IPR proceeding, then no construction is required here. It is axiomatic that the

claimed HARQ process encompasses a HARQ process.

       Without offering any expert testimony, or even preserving the right to do so, Huawei asks

the Court to accept Huawei’s unsupported attorney argument that “‘stop and wait protocol’ and

‘soft combining’ are the fundamental mechanisms of a HARQ process.” Dkt. 46, 2. Yet Huawei

failed to dispute any of the counter examples in relevant 3GPP documentation identified in

WSOU’s opening brief. Dkt. 44, 6. WSOU identified example documentation confirming that

not every HARQ process necessarily requires the combination of “stop and wait protocol” with

“soft combining” and that certain HARQ processes can be implemented with or without soft

combining. Id., n.1‒2. The cited 3GPP documentation, which Huawei simply ignored, speaks for

itself in rejecting Huawei’s attempt to universally qualify all HARQ processes.

       Huawei also fails to inoculate the declaration of Dr. Peter Rysavy, which Huawei submitted

as a party admission in the parallel IPR proceeding. Dkt. 44, 5‒6 (discussing Dkt. 44-3, Exhibit


                                                 1
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 5 of 15




B). Instead, Huawei only further weakens its position by offering the unsupported attorney

argument that “it is well known that FEC (forward error correction) upgrades a standard ARQ and

facilities ‘soft combining.’” Dkt. 46, 6. Huawei’s attorney argument, offered without any

evidentiary support, only undermines its construction. If FEC merely facilitates “soft combining,”

then it cannot be said that FEC itself necessarily requires “soft combining” in all instances.

       Huawei has not justified its rewrite of the claim language by pointing to the specification

of the ’480 patent. The one and only reference to “stop and wait” and “soft combine” appears in

the background section, in the description of an explicit example of “several HARQ issues related
to LTE.” Compare Dkt. 44, 5 (citing ’480 patent, 2:6-10) with Dkt. 46, 2‒3 (citing the same).

That background description of disparaged example “issues” cannot reasonably be interpreted as

lexicography or disclaimer for the claim language at issue. Moreover, this understanding should

be deemed admitted by Huawei’s unequivocal representation to the USPTO that the intrinsic

evidence contains no lexicography or disclaimer. Dkt. 44, 4 (quoting Dkt. 44-2, 10).

       Huawei compounds its error by failing to identify any evidence that unambiguously

requires its additional extraneous limitations expressed as, “. . . where in the uplink a UE adjusts

the PUSCH transmission according to PDCCH and/or PHICH information as detected by the UE.”

Huawei again ignores that its own IPR declarant, Dr. Peter Rysavy, made no mention of any such

alleged extraneous requirements in purporting to summarize HARQ processes in general. Dkt. 44,

5 (citing Dkt. 44-3, ¶ 30). Huawei also failed to defend adding its extraneous limitations merely

by pointing to virtually an entire column of the specification. Dkt. 46, 3 (citing ’480 Patent, 5:4-

59). None of the words “adjusts,” “PUSCH transmission,” “PDCCH information,” or “PHICH

information” appear in the cited column, much less as an unambiguous and universal

requirement—for every HARQ process—arranged precisely as Huawei proposes. It is also telling

that Huawei’s citation indiscriminately encompasses a discussion of “a downlink subframe”

(5:45), even though the claim language in question is recited in an “uplink” context (e.g., 9:59-

60). Huawei’s additional “adjust” limitations should also be rejected as inconsistent with its

admission before the USPTO that the intrinsic evidence contains no lexicography or disclaimer.

                                                 2
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 6 of 15




       Even worse, Huawei ultimately concedes its construction is not unambiguously required

by the specification, but rather it is imported, nearly verbatim, from a cherry-picked passage of a

document Huawei submitted as extrinsic evidence. Dkt. 46, 4 (citing 46-2, TS 36.213, § 8). But

the cited disclosure does not, on its face, purport to provide a dictionary definition for all “HARQ

processes” in general. That the cited disclosure is not intended to be universally applicable is also

confirmed by the statement, at the outset of the document, that its “contents . . . are subject to

continuing work within the TSG and may change following formal TSG approval.” Dkt 46-2,

Forward, p. 6 of 46. Huawei has failed to justify its importation of limitations from cherry-picked
extrinsic evidence, particularly in view of Huawei’s contrary admissions before the USPTO.
       2. “the resources are persistently allocated . . . for transmitting the new uplink
          packet transmission” (claim 2)
       In raising its indefiniteness challenge of claim 2, Huawei points to previously undisclosed

testimony of James A. Proctor (Dkt. 46-5). Prior to filing its response brief, the only notice Huawei

provided was that it “may rely on . . . [t]he testimony of Dr. James Proctor, Jr. on the indefiniteness

of claim 2 of the ’480 patent.” That single statement fails to satisfy the Court’s disclosure

requirement (in OGP v. 3.3, at 8) because (1) Huawei merely offered a conclusion and (2) it

misleadingly identified Mr. Proctor as being a Ph.D, when in fact the curriculum vitae he attached

to his declaration makes no mention of a doctorate degree. Because Huawei misidentified Mr.

Proctor and opted to keep secret the substance of his testimony concerning indefiniteness until the

filing of Huawei’s response brief, the declaration of Mr. Proctor (Dkt. 46-5) should be disregarded.

       Even if the Court were inclined to consider the previously undisclosed testimony of Mr.

Proctor, his conclusion that “claim 1 cannot be further limited by being persistently allocated as

required by claim 2” should be rejected as inconsistent with the intrinsic evidence. Dkt. 46, 7-8

(citing Dkt. 46-5, ¶¶ 32-36). Indeed, because the intrinsic evidence speaks for itself in refuting

Huawei’s position, no alleged expert testimony is required. For instance, the specification contains

example disclosure consistent with the understanding that resources which had been dynamically

allocated may thereafter be persistently allocated. See, e.g., ’480 patent, 7:61-67. Neither Huawei


                                                  3
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 7 of 15




nor its declarant make any mention of that disclosure. This example disclosure is also consistent

with the prosecution history of a European counterpart cited in Huawei’s response. There, in

remarks accompanying what even Huawei characterizes as merely being a “clarify[ing]”

amendment, the applicant stated that “‘the persistent allocation is for the re-transmissions and takes

place only after the hybrid automatic repeat request function has dynamically allocated the new

resources to the new uplink packet transmission.’” Dkt. 46, 7 (quoting Dkt.46-7, 3). Thus, the

applicant there expressly confirmed that, consistent with the teachings of the ’480 patent, a

persistent allocation may follow a dynamic allocation.
       In view of the intrinsic evidence above, nothing in claim 1 of the ’480 patent proscribes

that sometime after “dynamically allocating resources for transmitting the new uplink packet

transmission” (as recited in claim 1) the “resources are persistently allocated for transmitting the

new uplink packet transmission” (as recited in claim 2). Method steps need not each be executed

simultaneously. Rather, recited steps often expressly or implicitly require a particular sequential

order. That a given allocation may be altered over the course of executing distinct steps of a

claimed method does not render the claim language indefinite.

       Accordingly, even if one were to overlook Huawei’s failure to preserve its indefiniteness

challenge by timely satisfying the notice requirements, Huawei nevertheless has still failed to meet

its burden of proving indefiniteness of claim 2 by clear and convincing evidence.

II.    U.S. Patent No. 9,084,199 (Case No. 6:20-cv-00541-ADA)
       1. “associated with a quality of the received CQI” (claims 1 and 9)
           “. . . the received channel quality indicator (CQI)” (claim 15)
       According to Huawei, there is a meaningful distinction between “a quality of the received

channel quality indicator (CQI),” as recited in the disputed claim language, and, instead, “a quality

of a channel carrying the received CQI,” as Huawei seeks to require by its rewrite of the claim

language. Dkt. 46, 12 (“Huawei’s inclusion of the word ‘channel’ clarifies that these limitations

are directed to . . . the ‘quality of a channel carrying the received CQI,’ rather than a ‘quality of a

[channel quality indicator]’” as claimed) (emphasis and alterations by Huawei). Even if one were


                                                  4
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 8 of 15




to take Huawei at its word, this would only underscore that the claim language should control here.

       Huawei has not supported its admitted departure from the plain and ordinary meaning by

pointing to instances in the specification that refer to a “CQI channel.” Dkt. 46, 12 (collecting

citations). That the written description repeatedly refers to a “CQI channel,” and yet the claim

language in question does not, only further underscores that the lack of the word “channel”

following CQI should be given meaningful effect. There also is no legal or factual basis to support

Huawei’s attorney argument that its proposed rewrite is somehow justified ostensibly because

otherwise “the purpose of the invention would be frustrated.” Dkt. 46, 13. On the contrary, the
Federal Circuit expressly rejected such reasoning. See Chef America, Inc. v. Lamb-Weston, Inc.,

358 F.3d 1371, 1374 (Fed. Cir. 2004) (claim terms should be taken as they appear).
      2. “dynamically adjust a CQI channel configuration based on the comparison”
       Huawei’s proposed construction does not purport to define the claim language in question.

Dkt. 44, 10. Rather, Huawei’s proposed construction repeats the same claim language verbatim

and then impermissibly attempts to insert two extraneous requirements: (1) that it must be “a

closed-loop process” and (2) and that the comparison must be “of the short term or long term

quality metrics.” Id. Huawei fails to defend either insertion as being required by claim terms or

unambiguously required by either the specification or the prosecution history. See, e.g., Cont’l

Circuits LLC v. Intel Corp., 915 F.3d 788, 796–97 (Fed. Cir.), cert. denied, 140 S. Ct. 648 (2019);

Dayco Prods., Inc. v. Total Containment, Inc., 258 F.3d 1317, 1327 (Fed. Cir. 2001).

       Huawei fails to justify its insertion of “a closed-loop process” by pointing to a description

of an example embodiment in the specification. Dkt. 46, 13-14 (citing ’199 patent, 6:50-7:5).

Huawei does not even attempt to rebut the observations in WSOU’s opening brief concerning this

same disclosure. Dkt. 44, 10. Huawei merely responds that this same disclosure “is the only

description in the ’199 Patent regarding the concept of dynamically adjusting a CQI channel

configuration . . . .” Dkt. 46, 14. Huawei’s conclusory characterization of the specification is

inapposite, as it would still be “improper to read limitations from a preferred embodiment

described in the specification—even if it is the only embodiment—into the claims absent a clear

                                                5
         Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 9 of 15




indication in the intrinsic record that the patentee intended the claims to be so limited.” Cisco Sys.,

Inc. v. TQ Delta, LLC, 928 F.3d 1359, 1364 (Fed. Cir. 2019). Huawei’s false characterization is

also refuted by example teachings in the ’199 patent relevant to this claim language. See, e.g.,

’199 patent, 3:55-63. Wholly absent from this example passage is any mention of the “closed-

loop” limitation Huawei seeks to add as a required limitation. Id.

       Huawei also fails to justify its insertion of “a closed-loop process” by pointing to the

prosecution history. Dkt. 46, 14 (citing Dkt. 46-16, Exhibit 8, 3–4). The cited prosecution history

is a passage of an appeal brief before the USPTO which identifies two passages of the specification
as providing example subject matter corresponding to the claim language in question. Dkt. 46-16,

4. This identification of example corresponding subject matter was provided pursuant to federal

regulation governing appeal briefs. See 37 CFR § 41.37(c)(iii). Huawei fails to defend its radical

position that complying with a federal regulation by citing exemplary subject matter in the

specification somehow gives rise to disclaimer or otherwise warrants importing cherry-picked

language from one of the citations as a claim limitation.

       Huawei points solely to the claim language as allegedly justifying its interpretation that

“by necessity, the comparison must be ‘of the short term or long term quality metrics.’” Dkt. 46,

15. In doing so, Huawei provided no rational basis to dispute (1) that the claimed “comparing” is

expressly directed to the “quality metrics” in general and (2) that the claim language uses the word

“comprise” to signal an open-ended list for the “quality metrics” term. Dkt. 44, 11−12. A plain

reading of the claim language, therefore, does not proscribe the claimed comparison from

involving something other than short-term and long-term quality metrics. Id. Accordingly,

Huawei failed to defend its rewrite against the reasoning set forth in WSOU’s opening brief. Id.

       Finally, Huawei can hardly fault WSOU for arguing no construction is required for this

term, given that (1) Huawei took the exact same position before the USPTO, and further given that

(2) Huawei expressly represented to the USPTO that “no party” (including Huawei) sought any

particular construction for this term in litigation. Compare Dkt. 44, 10-11 (quoting Dkt. 44-2, 10)

with Dkt. 46, 15.

                                                  6
        Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 10 of 15




      3. “generated by filtering frame based quality metrics over a plurality of frames”
         “. . . filtering frame based quality metrics over a period of more than one frame”
       Huawei fails to meet the exacting burden necessary to establish that alleged prosecution

history disclaimer compels Huawei’s proposed rewrite of the above claim language. Dkt. 46, 15.

The Federal Circuit has instructed that “[t]he doctrine [of prosecution disclaimer] does not apply

unless the disclaimer is ‘both clear and unmistakable to one of ordinary skill in the art.’” Tech.

Properties Ltd. LLC v. Huawei Techs. Co., 849 F.3d 1349, 1357 (Fed. Cir. 2017) (citation omitted).

       Huawei’s only alleged defense of its disclaimer interpretation is the single, conclusory

statement that follows: “[w]ith respect to the Gholmeih and Servais references, the patent

applicants distinguished these references by arguing that the ’199 Patent’s concept of ‘filtering’

encompassed more than ‘generating metrics associated with the received data frames, averaging

those metrics, and mapping the averaged metrics to provide a bit error rate estimate.’” Dkt. 46, 16

(citing 46-16, Exhibit 8, at 7). Here, Huawei argues disclaimer arises out of a statement allegedly

directed to what is “encompassed” by the claim language. Id. Huawei betrays a fundamental

misunderstanding of the doctrine, its exacting burden, and the prosecution statement itself.

       The statement Huawei quotes (in a parenthetical) as allegedly giving rise to disclaimer is

as follows: “[t]he portion of Servais cited by the Examiner as teaching long-term soft decision

quality metrics generated by filtering frame based quality metrics over a plurality of frames

appears, at best, only to teach generating metrics associated with received data frames, averaging

those metrics, and mapping the averaged metrics to provide a bit error rate estimate.” 46-16,

Exhibit 8, at 7. Here, the applicant did not define what filtering requires. At most, the applicant

stated that the claimed “filtering” does not encompass the combination of “generating metrics

associated with received data frames, averaging those metrics, and mapping the averaged metrics

to provide a bit error rate estimate,” as disclosed in the Servais reference. Huawei fails to explain

how the statement offered during prosecution somehow gives rise to clear and unmistakable

disclaimer that necessitates rewriting “filtering” as, instead, “processing frame based quality

metrics over a plurality of frames in order to reject those long-term soft decision quality metrics


                                                 7
        Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 11 of 15




that are unwanted,” as Huawei proposes. Indeed, Huawei’s proposed rewrite appears nowhere in

the cited prosecution history, much less as a clear and unambiguous disclaimer amenable to only

the untethered interpretation which Huawei cuts out of whole cloth.

       Huawei ultimately admits (at least tacitly) that its proposed construction has nothing to do

with the prosecution history and, instead, it is copied from a non-technical dictionary definition

that Huawei cherry-picked (presumably in the hope to raise a non-infringement theory). Dkt. 46,

17. In impermissibly seeking to substitute the patentee’s straightforward word choice of “filtering”

with extraneous requirements of Huawei’s own choosing, Huawei glosses over the analysis of the
claim language set forth in WSOU’s opening brief. Dkt 44, 12-13. Huawei failed to appreciate,

for example, that its singular construction for two distinct terms risks conflating into one what the

claim language expressly differentiates. Id. Claim 1 refers to “a plurality of frames” while claim

9 refers, instead, to “a period of more than one frame.” In addition, WSOU’s opening brief did

not identify the differentiation in terms of quantity, as Huawei incorrectly suggests. Dkt. 46, 17

n.12. Rather, the differentiation is expressed at least in terms of “period” versus “frame.”

       Huawei glosses over the undisputed fact that the claim language in question is “recited in

the straightforward context directed to how ‘long-term soft decision quality metrics are

generated,’” not how they are used. Dkt. 44, 12. Huawei’s rewrite focuses, instead, on subjective

intent as to why the filtering itself allegedly must be accomplished. Id., 12-13. This too is error. 1
      4. Sole disputed “means for” term
       Inconsistent with what it had previously argued, Huawei purports in its response brief to

fundamentally alter its proposed construction, and hence the dispute itself, though only after

WSOU had already submitted its opening claim construction brief addressing Huawei’s original

construction. Huawei’s fundamentally different, and internally inconsistent construction is now

that the corresponding structure should be interpreted as requiring unspecified “algorithm(s)”

1
  See Northrup Grumman Corp. v. Intel Corp., 112 F.3d 1146, 1160 (Fed. Cit. 1997) (“Absent a
clear disclaimer of particular subject matter, the fact that the inventor may have anticipated that
the invention would be used in a particular way does not mean that the scope of the patent is limited
to that context.”).
                                                  8
        Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 12 of 15




purportedly spanning multiple pages of the specification. Huawei’s construction should be

rejected as untimely, inconsistent with prior admissions, and unsupported.

       As shown in the highlighted table, infra, as of the filing of the WSOU’s opening brief,

Huawei had maintained that a person of ordinary skill in the art would understand that both the

disclosed CQI recovery/decoding unit and the CQI metric generation unit are sufficiently definite

structure corresponding to this term (and Huawei still maintains that the decision making unit 34

is sufficiently definite structure for other “means for” terms). Dkt. 44, 14. Without providing any

evidentiary support, any expert testimony, or any rational underpinning, Huawei now
inconsistently argues—for the first time in its response brief—that “the CQI recovery/decoding

unit and the CQI metric generation unit . . . are special purpose computer components that do not,

by themselves, connote sufficient structure to a person of ordinary skill in the art.” Dkt. 46, 19.

       Huawei’s new position is also internally inconsistent. Huawei newly argues “it is . . .

necessary for a particular algorithm to be included in the corresponding structure.” Id. Setting

aside Huawei’s failure to explain why, allegedly, this is not also so for the decision making unit,

Huawei expressly tethers its newly contrived “algorthim(s)” requirement to only the CQI

generation unit (i.e., “CQI generation unit using the algorithm(s) of 13:58-15:38”). Huawei opted

to not expressly tether any such requirement to the CQI recovery/decoding unit itself. If Huawei

had intended otherwise, it should have more carefully crafted its vacillating construction.

       Even if Huawei had persuasively established that the construction for this term should

additionally require algorithmic structure, and it did not, Huawei’s new construction is still

untenable. Huawei’s proposed construction merely provides a citation spanning multiple pages of

the specification. Such a construction fails to specifically identify the “algorithm(s)” allegedly

required. Indeed, Huawei’s ambiguous use of the suffix “(s)” suggests Huawei has yet to take a

position as to whether the cited pages allegedly disclose more than one required algorithm. This

deficiency in Huawei’s proposed construction is itself significant and fatal. A means-plus-function

limitation allegedly directed to algorithmic structure does not necessarily need to include all

disclosed algorithms. Creo Products, Inc. v. Presstek, Inc., 305 F.3d 1337, 1345 (Fed. Cir. 2002).

                                                 9
        Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 13 of 15




Thus, Huawei’s newly proposed construction should be rejected as failing to specifically identify

which “algorithm” (in the singular) or “algorithms” (in the plural) are allegedly required.

       Huawei also fails to defend its inclusion of a “base station” as necessary structure for this

term. According to Huawei, “[t]he only system disclosed in the ’199 Patent that comprises the

CQI recovery/decoding unit and the CQI metric generation unit is a base station.” Dkt. 46, 19

(citations omitted). The operative question here is not what structure allegedly pertains to the

claimed “system” recited in the preamble. Rather, as explained in WSOU’s opening brief,

“‘[s]tructure disclosed in the specification is ‘corresponding’ structure only if the specification or
prosecution history clearly links or associates that structure to the function recited in the claim.’”

Dkt. 43, 13 (citation omitted). Thus, “[a] means-plus-function clause does not embrace all structure

disclosed in the written description, but as § 112(f) (formerly § 112 ¶ 6) dictates, it only embraces

the ‘corresponding structure’ of the recited means.” Id. Huawei failed to establish that the base

station itself satisfies the relevant test, and Huawei failed to rebut exemplary disclosure discussed

in the opening brief confirming that the base station is not clearly linked or associated as required

structure to the recited function. Dkt. 44, 15-16 (discussing ’199 patent, 15:20-29).

       Finally, Huawei opted to not dispute or even acknowledge the explanation in the opening

brief that inclusion of the “CQI metric generation unit” is optional and that, at least in certain

embodiments, the “CQI recovery/decoding unit” is itself sufficient structure. Dkt. 44, 14-15. 2 As

WSOU explained, “[t]o suggest both of those components are necessarily required for all

embodiments overlooks the repeated use of the word ‘may,’ including in the statement, ‘[t]he CQI

metric generation unit 32 may further process the metrics and associated signals to provide metrics

to the decision making unit 34.’” Id. (quoting ‘199 patent, 6:34-49). Huawei offered no rebuttal.

Even further narrowing the issues, Huawei abandoned its prior position that the decision making

unit 34 is required structure for this term. Compare Dkt. 44, 15 with Dkt. 46, 18 n.13.

2
  As shown in the table below, WSOU has simplified and clarified its proposed construction,
consistent with its position that exemplary disclosure in the specification “identifies the CQI
recovery/decoding unit 30 and, optionally, the CQI metric generation unit 32 as structure that may
generate and provide metrics that relate to the CQI and quality of the R-CQICH.” Dkt. 44, 14-5.
                                                 10
           Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 14 of 15




              WSOU’s Position                                     Huawei’s Position
Subject to 35 U.S.C. § 112, ¶6.                   Subject to 35 U.S.C. § 112, ¶6.
Function: “generating soft decision quality       Function: “generating soft decision quality metrics
metrics from a decoding process for a received    from a decoding process for a received channel
channel quality indicator (CQI)”                  quality indicator (CQI)”
Structure: CQI recovery/decoding unit and, Structure (as Huawei originally proposed): base
optionally, the CQI metric generation unit; and station that includes a CQI recovery/decoding unit,
equivalents thereof. 3                          CQI metric generation unit, and a decision making
                                                unit, and equivalents thereof.
                                                  Structure (as Huawei newly proposes): a base
                                                  station that includes a CQI recovery/decoding unit,
                                                  CQI generation unit using the algorithm(s) of
                                                  13:58-15:38, and equivalents thereof.




 3
     See note 1, supra.
                                                 11
        Case 6:20-cv-00544-ADA Document 48 Filed 03/19/21 Page 15 of 15




Dated: March 19, 2021                        Respectfully submitted,

                                      By:    /s/ Ryan S. Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeff Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jeff@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on March 19,

2021.

                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                                12
